Nonfinal Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 68-83 and 85-89 are pending in the present application.  Based on applicant’s election of species, i.e., anaplastic astrocytoma from various tumors and temozolomide and afatinib from groups A and B, respectively (5/20/20), the instant claims will be examined according to MPEP § 803.02.

Specification
The use of the term PICOGREEN®, FIRSTCHOICE®, ONCOMINE™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 101
The rejection of claims 77-82 under 35 USC 101, as being directed to a non-statutory subject matter is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68, 69, 71-83, 85 and 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The instant application does not sufficiently describe the invention as it relates to “AR antagonist or inhibitor”, “alkylating agent”, “receptor tyrosine kinase (RTK) inhibitor” or “EGFR antagonist”.
In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  

AR antagonists:

    PNG
    media_image1.png
    213
    473
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    228
    487
    media_image2.png
    Greyscale
;
RTK inhibitors:

    PNG
    media_image3.png
    330
    493
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    234
    453
    media_image4.png
    Greyscale
; and

Alkylating agent:


    PNG
    media_image5.png
    233
    574
    media_image5.png
    Greyscale
.   
Based on the vast difference in structures, the claims lack written description because there is no disclosure of a correlation between functions and structures of the compounds beyond compounds disclosed in the specification.  In addition, based on the functional characteristics recited by the instant claims, the instant claims would include compounds discovered at a later date.  Given the potentially limitless scope of the compounds encompassed by the instant claims, applicant cannot reasonable be said to have been in possession of each and every compound encompassed by the generic claims.  Accordingly, the present specification fails to provide adequate written description for the genus of claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The rejection of claims 64, 65 and 67 under 35 U.S.C. 112, second paragraph, is made moot by the cancellation of the instant claims.

The rejection of claims 72 and 77 under 35 U.S.C. 112, second paragraph, is withdrawn.

The rejection of claims 70 and 86 under 35 U.S.C. 112, second paragraph is maintained and claims 68, 69, 71-83, 85 and 87 are rejected under 35 U.S.C. 112, second paragraph.
The instant claims are indefinite for the following reasons:
Claims 70, 85 and 86 recite the term “derivative”, which is a relative term.  This term is not understood in the art to have any finite limit in scope, and the disclosure does not provide a limiting definition of the term, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, the number of potential derivatives and the nature of the steps required to obtain them have no clear boundary, making the term “derivative” not only overbroad, but intrinsically amorphous.
Thus, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of “enzalutamide or a derivative thereof” and, therefore, the claimed invention;
The use of the terms “preferably” and “more preferably” renders instant claim 82 indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d);
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 71 recites the broad recitation “human”, and the claim also recites “female” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See also instant claim 83; and
Based on vast difference in structures, the skilled artisan would be unable to determine the compounds encompassed by the phrases “AR antagonist or inhibitor”, “alkylating agent”, “receptor tyrosine kinase (RTK) inhibitor” or “EGFR antagonist” as recited by instant claims 68, 69, 71-83, 85 and 87.  Thus, apart from the specific compounds set forth in the present specification, the scope of the claimed compounds necessary for treatment of glial tumor as recited by the claimed invention is unclear.
For these reasons, the rejection of claims 70 and 86 under 35 U.S.C. 112, second paragraph is maintained and claims 68, 69, 71-83, 85 and 87 are rejected under 35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
The rejection of claim 88 under 35 U.S.C. 102(a)(2) over Cornfeld et al. (WO 2015/049650 A1) is withdrawn.
Claim(s) 68, 69, 71-83 and 85 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cornfeld et al. (WO 2015/049650).
Cornfeld teaches coadministration of enzalutamide (an AR antagonist) with afuresetib (an alkylating agent) for treatment of cancer such as glioma, glioblastomas, astrocytomas and glioblastoma multiforme (see the entire article, especially, Abstract; (page 12, paragraph 4; page 18, last paragraph - page 19, paragraph 2; page 26, line 7- page 27, paragraph 4; page 28, paragraph 2; page 28, last paragraph -page 29, paragraph 1; page 31, paragraph 5; page 32, paragraph 4; page 36, paragraph 4; page 46, paragraph 5; page 47, paragraph 3-4; claims 1, 10, 11,36, 37). 
 The method of use taught by the reference is encompassed by the instant claims.
Note:  The recitation that the tumor is “characterized by AR expression in at least a portion of the tumor cells” is noted.  However, AR expression is known to be significantly upregulated in glioblastoma multiforme (see for example, Xiaoming Yu et al., 2015 cited on the IDS submitted 05/21/2019).  Therefore, glioma, glioblastomas, astrocytomas and glioblastoma multiforme as taught by Cornfeld would inherently be characterized by AR expression in at least a portion of the tumor cells as recited by the instant claims.  Making said determination as recited by instant claim 77 would not render said treatment novel.

Claim Rejections - 35 USC § 103
The rejection of claims 63-67 and 84 under 35 U.S.C. 103 over Cornfeld et al. (WO 2015/049650 A1) of record in view of Friedman (2000) and Gmeiner et al. (U.S. 2014/0255471 A1) is made moot by the cancellation of the instant claims.
The rejection of claims 68-71, 73-82 and 85-87 under 35 U.S.C. 103 over Cornfeld et al. (WO 2015/049650 A1) of record in view of Friedman (2000) and Gmeiner et al. (U.S. 2014/0255471 A1) is maintained and claims 72, 83, 88 and 89 are rejected under 35 U.S.C. 103 over Cornfeld et al. (WO 2015/049650 A1) of record in view of Friedman (2000) and Gmeiner et al. (U.S. 2014/0255471 A1).
Cornfeld teaches coadministration of enzalutamide (an AR antagonist) with afuresetib (an alkylating agent) for treatment of cancer, such as, glioma, glioblastomas, astrocytomas and glioblastoma multiforme (see the entire article, especially, Abstract; (page 12, paragraph 4; page 18, last paragraph - page 19, paragraph 2; page 26, line 7- page 27, paragraph 4; page 28, paragraph 2; page 28, last paragraph -page 29, paragraph 1; page 31, paragraph 5; page 32, paragraph 4; page 36, paragraph 4; page 46, paragraph 5; page 47, paragraph 3-4; claims 1, 10, 11,36, 37). 
Cornfeld et al. also teaches that “at least one anti-neoplastic agent” including other alkylating agents such as carmustine (see page 31, 4th full paragraph – page 32, 4th full paragraph) and RTK inhibitors, such as, EGFR inhibitors (see paragraph bridging pages 36 and 37) can be coadministered in the composition.

Cornfeld et al does not expressly teach temozolomide and afatinib to be combined with enzalutamide for the treatment of anaplastic astrocytoma.
However, 
Friedman teaches that temozolomide is a novel alkylating agent useful in the treatment of anaplastic astrocytoma (abstract) and 
Gmeiner et al. teaches the treatment of brain tumor or cancer, including anaplastic astrocytoma tumor, with EFGR inhibitor such as afatinib can be 

As recognized by MPEP § 2144.06(I):

    PNG
    media_image6.png
    325
    639
    media_image6.png
    Greyscale

Therefore, the combinations of enzalutamide, temozolomide and/or afatinib to treat anaplastic astrocytoma would have been prima facie obvious to the skilled artisan in the art at the time of the present invention because each was known individually for treating astrocytoma which includes anaplastic astrocytoma.  In other words, as noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
With regard to the characterization of the tumor set forth in claims 68, 72-81 and 87, such is obvious because as evidenced by Gurova et al. (WO 2011/050353, cited by applicant on IDS submitted 05/21/2019), AR-positive cancers, including glioblastoma 
In short, the patient, the cancerous tumor to be treated and the effect are the same. An explanation of why the same cancerous tumor characterized by over expression of AR does not make novel or even unobvious in the treatment of the patient having the same conditions with the obvious combination of the same active agents encompassed by the claims. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.
None of the claims are allowed.

Response to Arguments
Applicant argues the claims
encompass improved therapeutic modalities, providing unexpectedly enhanced or synergistic properties;
encompass treatment of defined patient population, in particular, a subject 
afflicted with a brain tumor, wherein a sample of said subject is characterized by the presence of at least two aberrations; and
treatment of glial tumor remained challenging even with the availability of various anti-neoplastic agents and reference is made to Reardon, 2015.
Applicant also argues
Cornfeld  is directed to combination of Akt inhibitor with an AR antagonist, which may optionally be supplemented with a large variety of additional antineoplastic agents/therapies; suggests the use of the combination in a wide variety of tumors in various organs but does not identify or suggest the patient populations as set forth in the present claims;
Gmeiner necessitate the obligatory presence of poly-FdUMP or a pharmaceutically acceptable salt thereof;
Friedman indicates temozolomide demonstrated efficacy in early preclinical and phase I/II studies but subsequent studies, published closer to the time of the present invention, indicated limited efficacy in clinical practice, due to the development of resistance or other factors; and
The skilled artisan would not have expected that simply providing an arbitrary selection of anti-cancer drugs would possess any remarkable properties compared to the general, limited success described in connection with glial tumors.
Applicant’s argument was considered but not persuasive for the following reasons.

The claimed invention is drawn to a method of treating glial tumor characterized by AR expression in at least a portion of the tumor cells comprising administering a therapeutic combination in which the active ingredients are “at least one AR antagonist or inhibitor and at least one anti-cancer agent selected from the group consisting of an alkylating agent and a receptor tyrosine kinase (RTK) inhibitor” (see instant claim 68);

claim 88 recites as kit comprising, as the active ingredients, a combination of “at least one AR antagonist or inhibitor and at least one anti-cancer agent selected from the group consisting of an alkylating agent and a RTK inhibitor,…….., wherein the AR antagonist is enzalitamide or bicalutamide, the alkylating agent is temozolomide or carmustine and the RTK inhibitor is afatinib or erlotinib.

As discussed above, Cornfeld teaches coadministration of enzalutamide (an AR antagonist) with afuresetib (an alkylating agent) for treating cancer, such as, glioma, glioblastomas, astrocytomas and glioblastoma multiforme.  Therefore, the reference teaches a combination comprising “at least one AR antagonist or inhibitor and at least one anti-cancer agent selected from the group consisting of an alkylating agent and a receptor tyrosine kinase (RTK) inhibitor” for treating glial tumor as recited by the claimed invention.

Applicant argues Cornfeld is directed to combination of Akt inhibitor with an AR antagonist, which may optionally be supplemented with a large variety of additional antineoplastic agents/therapies and suggests the use of the combination in a wide variety of tumors in various organs but does not identify or suggest the patient populations as set forth in the present claims.
The issue is not the scope of tumors and/or antineoplastic agents/therapies set forth by Cornfeld.  The issue is whether Cornfeld renders obvious the use of a at least one AR antagonist or inhibitor and at least one anti-cancer agent selected from the group consisting of an alkylating agent and a receptor tyrosine kinase (RTK) inhibitor” for treating glial tumor.  
Based on the teachings of Cornfeld of the combination of comprising enzalutamide (an AR antagonist) with afuresetib (an alkylating agent), as discussed above, for treatment of cancer, such as, glioma, glioblastomas, astrocytomas and glioblastoma multiforme, the claimed treatment utilizing a combination of at least one AR antagonist or inhibitor and at least one anti-cancer agent selected from the group consisting of an alkylating agent and a receptor tyrosine kinase (RTK) inhibitor is rendered anticipated.  Because Cornfeld also teaches other anticancer agents including alkylating agent and EGFR inhibitors, the addition of said compounds to the combination exemplified by Cornfeld or the replacement of one alkylating agent with another would have been obvious to the skilled artisan in the art at the time of the present invention.
As recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Applicant also argues Cornfeld does not teach identify or suggest the patient populations as set forth in the instant claims.
Glial tumor is known in the art to be AR-positive cancer (see for example, Gurova et al., WO 2011/050353, cited by applicant on IDS submitted 05/21/2019).  The art also teaches said cancer can be identified by obtaining a biological sample and determining 

Applicant argues, Friedman indicates temozolomide demonstrated efficacy in early preclinical and phase I/II studies but subsequent studies, published closer to the time of the present invention, indicated limited efficacy in clinical practice, due to the development of resistance or other factors and Gmeiner necessitate the obligatory presence of poly-FdUMP or a pharmaceutically acceptable salt thereof.
Friedman was utilized for its teaching of temozolomide as an alkylating agent useful in treatment of newly diagnosed glioma.  Reardon, 2015 cited by applicant teaches the development of resistance to temozolomide.  Reardon also teaches “temozolomide is well tolerated and may have activity despite prior exposure if novel dose schedule are used” (see page 430, left col, lines 1-6).  Therefore, Reardon does not nullify the use of temozolomide in treating glioma as taught by Friedman.
Additionally, as recognized by MPEP § 2144.06 (see above), the substitution of art-recognized equivalents for a known purpose is prima facie obvious is prima facie obvious.  Therefore, substituting afuresetib (an alkylating agent) in the combination of Cornfeld with another alkylating agent, i.e., temozolomide is rendered prima facie obvious.


Lastly, applicant argues the claims encompass improved therapeutic modalities, providing unexpectedly enhanced or synergistic properties and the skilled artisan would not have expected that simply providing an arbitrary selection of anti-cancer drugs would possess any remarkable properties compared to the general, limited success described in connection with glial tumors.
	The present specification shows the combination of an AR inhibitor (bicalutamide) and a RTK inhibitor (erlotinib)/ an AR inhibitor (enzalutamide) and a RTK inhibitor (afatinib) acted in a synergistic manner whereas the combination of an AR inhibitor (bicalutamide), a RTK inhibitor (erlotinib) and an alkylating agent (carmustine) yielded better results than each as monotherapy (see Example 6).
If applicant’s position is that irrespective of the AR inhibitor, alkylating agent or RTK inhibitor and combination thereof, there would be synergism, than the combination of Cornfeld, comprising an AR antagonist and an alkylating agent, should act in a synergistic manner.  
The fact that the skilled artisan would not have expected synergism or results better than monotherapy is not required.  As recognized by MPEP § 2112, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
For these reasons, the rejection of claims 68-71, 73-82 and 85-87 under 35 U.S.C. 103 over Cornfeld et al. (WO 2015/049650 A1) of record in view of Friedman (2000) and Gmeiner et al. (U.S. 2014/0255471 A1) is maintained and claims 72, 83, 88 and 89 are rejected under 35 U.S.C. 103 over Cornfeld et al. (WO 2015/049650 A1) of record in view of Friedman (2000) and Gmeiner et al. (U.S. 2014/0255471 A1).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BARBARA P BADIO/Primary Examiner, Art Unit 1628